Citation Nr: 0736808	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-16 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for lymph node cancer.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1954 to October 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2007 statement, which postdated RO 
certification of the claim to the Board, the veteran 
requested a Board video hearing.  See September 2007 Appeal 
Status Election.  This hearing must be scheduled at the RO 
level, and, accordingly, a remand is required.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 
7104(a) ("claimant has right to a hearing before [issuance] 
of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 
19.25, 20.700, 20.704).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

Accordingly, the case is REMANDED for the following action:

The RO should make the necessary 
arrangements to schedule the appellant 
for a video-conference hearing at the RO 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



